Citation Nr: 0842573	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  04-15 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating prior to April 28, 2005, 
a rating in excess of 10 percent from April 28, 2005, through 
December 21, 2005, and a rating in excess of 30 percent from 
December 22, 2005, for rotator cuff syndrome of the right 
(major) shoulder with degenerative joint disease (DJD).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1983 until his retirement in November 2003.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
before the Board in January 2008 and May 2008 when it was 
remanded for additional development.

As noted by the Board in May 2008, a March 2006 VA 
examination report raises the issue of entitlement to service 
connection for carpal tunnel syndrome.  Since this issue 
still has not been developed for appellate review, it is 
referred to the RO for appropriate action.

The matter of entitlement to an increased rating for rotator 
cuff syndrome of the right (major) shoulder based on extra-
schedular consideration is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  Prior to April 28, 2005, it is reasonably shown that the 
veteran's right shoulder disability was manifested by 
evidence of arthritis with painful motion; there was no 
showing of limitation of motion at the shoulder level, 
ankylosis, dislocation, or fibrous union or nonunion of the 
humerus.

3.  For the period from April 28, 2005, through December 21, 
2005, the veteran's right shoulder disability was manifested 
by limitation of arm motion at shoulder level; there is no 
showing that arm motion was limited to midway between side 
and shoulder level, that there was ankylosis, or that there 
was fibrous union or nonunion of the humerus.  
4.  From December 22, 2005, the veteran's right shoulder 
disability has been manifested by limitation of arm motion to 
no more than midway between side and shoulder level; there is 
no showing that arm motion is limited to 25 degrees from the 
side, that there is ankylosis, or that there is fibrous union 
or nonunion of the humerus.  


CONCLUSIONS OF LAW

The veteran's right shoulder disability warrants a schedular 
10 percent (but no higher) "staged" rating prior to April 28, 
2005, and a schedular 20 percent (but no higher) "staged" 
rating from April 28, 2005, through December 21, 2005; from 
December 22, 2005, a rating in excess of 30 percent is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.7, 4.10, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Codes (Codes) 5003, 5201 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal is from the initial rating assigned with the 
grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  The veteran is 
exercising his right to appeal the (staged) ratings assigned.  
Regardless, a March 2005 statement of the case (SOC) and 
December 2005, February 2007, June 2007, February 2008 and 
June 2008 supplemental SOCs (SSOCs) properly provided the 
veteran notice of the criteria for rating right shoulder 
disability, as well as further notice on the downstream issue 
of an increased initial rating, including of what the 
evidence showed, and why the current staged ratings were 
assigned.  The veteran has had ample opportunity to 
respond/supplement the record.  He is not prejudiced by this 
process; notably, he does not allege that notice in this case 
was less than adequate or that he is prejudiced by any notice 
deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's pertinent medical records has been 
completed.  The veteran did not identify any outstanding 
treatment records for his right shoulder disability.  The RO 
arranged for VA examinations in 2003, 2005, 2006 and 2007.  
Evidentiary development is complete.  

VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claim.

II.  Increased Schedular Rating

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.
When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

In claims for increased ratings, staged ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  This appeal is from the initial 
rating assigned with the grant of service connection in March 
2004, staged ratings were assigned by the RO and are for 
consideration by the Board.

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Code 5003.

Under Code 5201, limitation of motion of the major arm at 
shoulder level warrants a 20 percent evaluation.  Limitation 
of motion of the major arm midway between the side and 
shoulder level warrants a 30 percent evaluation.  Limitation 
of motion of the major arm to 25 degrees from the side 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Code 
5201.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service treatment records reflect that the veteran was seen 
with complaints of right (major) shoulder pain.  The 
diagnosis was strain of the right trapezius.  He took Motrin 
for his pain.  On an August 2003 VA examination conducted 
prior to separation, the veteran complained that he continued 
to experience discomfort in the right trapezius with 
repetitive use of the right shoulder and lifting.  He denied 
receiving and treatment for the problem currently.  
Examination of the right shoulder revealed no evidence of 
tenderness, no evidence of discomfort and no loss of 
mobility.  Flexion was from 0 to 180 degrees; abduction was 
from 0 to 180 degrees; internal rotation was from 0 to 90 
degrees; and external rotation was from 0 to 90 degrees.  
There was no pain, weakness, swelling, instability, lack of 
endurance, episodes of dislocation, edema, effusion, guarding 
of movement, or inflammatory arthritis.  

A February 2004 VA outpatient treatment report notes the 
veteran's complaints of right shoulder pain.  The veteran 
took Tylenol as needed.  X-rays obtained on April 8, 2004, 
revealed an unremarkable scapula.  A bone scan was 
recommended for further evaluation.  X-rays obtained on April 
21, 2004, revealed mild degenerative changes in the AC joint.  
A May 13, 2004, VA bone scan report notes findings of mild 
degenerative or stress changes at the right shoulder joint.

A May 2004 private treatment record notes that flexion, 
extension, internal and external rotation and abduction were 
all normal for the right shoulder.  No tenderness, redness, 
swelling, or warmth was noted.  No muscle weakness was 
detected.  There was no laxity, subluxation, or dislocation.  

An August 2004 radiology report and an August 2004 MRI report 
note findings of diffuse DJD changes in the articulations of 
the right shoulder.
A January 2005 private treatment record notes the veteran's 
complaints of consistent pain in the medial border of his 
right scapula.  Upon examination, the right shoulder showed 
normal forward flexion, extension, internal and external 
rotation and abduction.  There were no instability, muscle 
weakness, or signs of impingement.  There was no tenderness 
to palpation.  X-rays showed degenerative changes of the AC 
joint.  

In a statement received RO on April 28, 2005, the veteran 
alleged that his rotator cuff syndrome had been previously 
misdiagnosed as trapezius strain.

A September 2005 VA examination report notes that the veteran 
complained of pain and stiffness in his right shoulder, 
especially with repetitive use and heavy lifting.  He had no 
history of dislocation, subluxation, weakness, swelling, 
heat, redness, or instability in the right shoulder.  Upon 
examination, there was no edema, effusion, instability, 
weakness, redness, heat, or abnormal movement.  Range of 
motion was: flexion to 160 degrees; internal rotation to 90 
degrees; external rotation to 80 degrees; and abduction to 
160 degrees.  There was no pain on motion.  Abduction was 
reduced by 10 degrees (to 150 degrees) with repetitive 
motion.  The diagnosis was rotator cuff syndrome.

In a statement received on December 22, 2005, the veteran 
maintained that he was entitled to an increased rating for 
his right shoulder disability.

A March 2006 VA examination report notes the veteran's 
complaints of constant pain over the right trapezius and a 
decrease in endurance to overhead activities.  He denied 
stiffness, swelling, instability, locking, or fatigability.  
He denied episodes of dislocation or recurrent subluxation.  
Examination revealed abduction from 90 to 180 degrees with 
pain.  There was no instability, redness, swelling, or 
effusion.  There was no additional functional loss due to 
flare-ups, pain, fatigue, weakness, lack of endurance, or 
repetitive movement.  X-rays of the right shoulder were 
normal.  The diagnosis was rotator cuff syndrome with pain 
felt on the right trapezius; early degenerative joint disease 
of the right trapezius joint.  The examiner stated that the 
veteran's degenerative joint disease was a progression/cause 
of his rotator cuff syndrome.
A March 2006 VA NCV/EMG study of the upper extremities 
revealed no evidence of neuropathy or entrapments.  No 
cervical radiculopathy was found.

An April 2007 VA examination report notes the veteran's 
complaints of pain and stiffness in the right shoulder, which 
flared with any lifting or recumbent posture on the right 
side.  The veteran did not describe any episodes of 
dislocation.  He reported that he worked a security guard, 
and missed seven to 10 days of work per year because of his 
right shoulder disability.  Otherwise, he was self-sufficient 
in his daily activities.  On examination, range of motion of 
the right shoulder was: forward flexion to 110 degrees; 
abduction to 90 degrees; external rotation to 40 degrees; and 
internal rotation to 40 degrees.  There was end range pain in 
all directions.  There was no additional limitation of motion 
due to fatigue, weakness, repeated use, incoordination, or 
lack of endurance.  

A September 2007 VA MRI report notes findings of some bone 
marrow edema in subarticular portions at the right AC joint 
and some hypertrophic changes at the right AC joint with mild 
impingement upon supraspinatus.  

A November 2007 treatment record from Dr. R.L.A. notes that 
the veteran was seen for a consultation on his right 
shoulder.  The veteran complained of right shoulder pain; 
hyperextension caused pain down his back.  The diagnoses 
included shoulder pain and shoulder impingement syndrome.  

A January 2008 treatment record from Dr R.L.A. notes that the 
veteran was seen for a follow-up examination of his right 
shoulder.  The veteran indicated that his pain had not 
improved.  He rated it a 4 and indicated that the pain was 
intermittent and radiated down his arm.  Activity made the 
pain worse.  Examination revealed no swelling, effusion, or 
ligament laxity.  Range of motion was flexion to 170 degrees, 
extension to 60 degrees, abduction to 90 degrees, internal 
rotation to 80 degrees and external rotation to 90 degrees.  
There was pain on the extremes of motion.  The diagnoses 
included shoulder pain and shoulder impingement syndrome.  A 
February 2008 treatment record from Dr R.L.A. notes that the 
veteran was seen for a follow-up examination of his right 
shoulder.  The veteran indicated that his pain had not 
improved.  He rated it a 10 and indicated that the pain was 
constant and radiated to his fingers.  Activity made the pain 
worse.  Examination revealed no swelling, effusion, or 
ligament laxity.  Range of motion was flexion to 160 degrees, 
extension to 45 degrees, abduction to 90 degrees, internal 
rotation to 80 degrees and external rotation to 90 degrees.  
There was pain on the extremes of motion.  The diagnoses 
included tendinitis, shoulder pain and shoulder impingement 
syndrome.

Prior to April 28, 2005

For the period prior to April 28, 2005, the veteran's 
service-connected right shoulder disability has been rated 0 
percent.  The evidence for this period shows that the veteran 
consistently complained about pain in his right shoulder.  
Such complaints constitute satisfactory evidence of painful 
motion under Code 5003.  Although DJD was not confirmed by X-
ray until April 2004, it is reasonable to assume that the 
veteran's DJD was present for the entire period at issue 
(from December 2003).  Therefore, the veteran is entitled to 
a 10 percent rating for his service connected right shoulder 
disability under Code 5003 for the entire period prior to 
April 28, 2005.

Inasmuch as there is no evidence of limitation of motion of 
the major arm at shoulder level, there is no basis for the 
assignment of a rating in excess of 10 percent under Code 
5201 (for limitation of motion of the arm).  38 C.F.R. 
§ 4.71a.

From April 28, 2005, through December 21, 2005

For the period from April 28, 2005, through December 21, 
2005, the veteran's service-connected right shoulder 
disability has been rated 10 percent.  The evidence for this 
period shows that he had abduction and flexion to 160 
degrees, abduction was further reduced to 150 degrees with 
repetitive motion (see September 2005 VA examination report).  
These findings constitute evidence of limitation of motion of 
the major arm at shoulder level so as to warrant a 20 percent 
rating under Code 5201.  As there were no findings of 
limitation of motion of the major arm midway between the side 
and shoulder level at any time during the period from April 
28, 2005, through December 21, 2005, the next higher 
(30 percent) rating under Code 5201 is not warranted.  The 
Board has, as is required, considered the effect of pain in 
evaluating the veteran's disability.  Any functional 
impairment due to pain is contemplated by the 20 percent 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5201.  

In addition, the medical evidence shows that the veteran 
retained substantial useful motion of his right shoulder.  
Therefore, a higher rating on the basis of ankylosis is not 
warranted.  See Code 5200.  Moreover, there is no evidence of 
malunion, nonunion, dislocation, or flail joint.  Therefore, 
a higher rating under Codes 5202 or 5203 is not warranted.

From December 22, 2005

For the period beginning December 22, 2005, the veteran's 
service-connected right shoulder disability has been rated 30 
percent.  For this period, while the medical evidence (as 
noted above) does show limitation of flexion from 110 degrees 
to 170 degrees and limitation of abduction to 90 degrees, it 
does not show limitation of motion of the major arm to 25 
degrees from the side.  The Board acknowledges that the 
veteran experiences chronic right shoulder pain, and has, as 
is required, considered the effect of pain in evaluating the 
veteran's disability.  However, the fact that the veteran 
experiences pain was taken into consideration in the 
assignment of the 30 percent rating.  Thus, any functional 
impairment due to pain is contemplated by the current 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5201.  
Consequently, the medical evidence of record for the period 
beginning December 22, 2005, does not provide a basis for a 
rating greater than 30 percent under Code 5201.

In addition, the medical evidence shows that the veteran has 
retained substantial useful motion of his right shoulder.  
Therefore, a higher rating on the basis of ankylosis is not 
warranted.  See Code 5200.  Moreover, there is no evidence of 
malunion, nonunion, dislocation, or flail joint.  Therefore, 
a higher rating under Codes 5202 or 5203 is not warranted.


ORDER

A "staged" schedular 10 percent (but no higher) increased 
rating for the period prior to April 28, 2005, and a 
"staged" schedular 20 percent (but no higher) increased 
rating for the period from April 28, 2005, through December 
21, 2005, are granted for the veteran's rotator cuff syndrome 
of the right (major) shoulder with DJD, subject to 
regulations governing payment of monetary awards; from 
December 22, 2005, a schedular rating in excess of 30 percent 
for rotator cuff syndrome of the right (major) shoulder with 
DJD is denied. 


REMAND

The undersigned has been advised that the issue of whether 
referral for extra-schedular consideration under 38 C.F.R. § 
3.321 is indicated has been raised by the evidence of record, 
and that it would be grave error for the Board to fail to 
address the matter in this decision.  Specifically, it was 
noted that the veteran testified during an October 2006 
hearing that he had been denied employment with the U.S. 
Postal Service because of his physical disabilities.  
Moreover, during an April 2007 VA examination, the veteran 
reported that he worked a security guard, and missed seven to 
10 days of work per year because of his right shoulder 
disability.  In Floyd v. Brown, 9 Vet. App. 88 (1996), the 
Court held that the Board does not have jurisdiction to 
assign an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  However, "the regulation 
does not preclude the Board from considering whether referral 
to the appropriate first-line officials is required."  Floyd, 
9 Vet. App. at 95.  On close review of the evidentiary 
record, it is noted that development of the evidence in the 
matter of whether referral for extra-schedular consideration 
is indicated is incomplete.

A January 2005 statement from the U.S. Postal Service 
indicates that the veteran had been found unsuitable for 
employment because of his back and right wrist disabilities.  
No mention was made of his right shoulder disability.  
However, evidence (his subsequent presumed credible sworn 
testimony in October 2006) suggests that the veteran' 
circumstances may have changed since that time, and there 
appear to be inconsistencies in the record regarding the 
impact of the right shoulder disability on the veteran's 
ability to work (as well as no corroboration of the actual 
effect the shoulder disability on the veteran's employment).  
Hence, clarification of the evidence regarding employment is 
necessary prior to a determination in the matter of whether 
referral for extra-schedular consideration would be 
appropriate.  

To forestall any misunderstanding regarding the consequences 
of a failure to co-operate with the remand instructions, the 
Board notes that failure to respond to a request for evidence 
sought in connection with his claim within 1 year of the date 
of the request (specifically including in this case 
identification of, and submission of authorization forms for, 
employment records) will result in the claim being considered 
abandoned under 38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the veteran to 
identify for VA to secure (with his 
cooperation) evidence documenting the 
impact that his service-connected right 
shoulder disability has had on his 
employment, to include specifically 
listing all his places of employment 
during the appeal period where he missed 
time from work due to his service-
connected right shoulder disability and 
where and when he was denied employment 
due to the service connected right 
shoulder disability.  Further, he must 
provide authorization forms for VA to 
secure corroborating employment records 
from all sources identified.

In this regard, the veteran should be 
reminded of the provisions of 38 C.F.R. § 
3.158(a).  

If the veteran responds, the RO should 
secure from the identified employers 
corroborating evidence (to be associated 
with the claims file) regarding employment 
denied the veteran/time he lost from work 
due specifically to his right shoulder 
disability.  If such records are not 
available, the veteran and his 
representative should be so advised.  

2.  The RO should undertake any further 
development it determines to be warranted 
based on the responses to the development 
sought in the paragraphs above.

3.  The RO should then adjudicate the 
matter of whether referral of the claim 
for an increased rating for the veteran's 
service-connected right shoulder 
disability for extra-schedular 
consideration is indicated.  If the 
determination is favorable to the veteran, 
the RO should proceed with the referral to 
either the Under Secretary for Benefits or 
to the Director of Compensation and 
Pension.  If the determination is adverse, 
the RO should issue an appropriate SSOC 
and afford the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


